Citation Nr: 0812705	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-32 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative disc disease of the thoracic spine 
prior to September 26, 2003.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of the thoracic spine 
on or after September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  In a 
February 2005 RO decision, the veteran was granted a 20 
percent disability evaluation effective September 26, 2003.  
The appeal is currently under the jurisdiction of the 
Muskogee, Oklahoma, RO.  However, on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 20 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to a higher rating, the matter remains before the 
Board for appellate review.

The Board notes that in May 2005, the veteran filed a claim 
for a low back disability secondary to his service-connected 
degenerative disc disease of the thoracic spine (hereinafter 
thoracic spine disability).  The Board is cognizant that a 
development letter was sent in October 2006 and a December 
2006 deferred rating decision indicated that adjudication of 
this issue is deferred pending resolution of the issue 
currently on appeal.  Therefore, the Board refers the issue 
of entitlement to service connection for a low back 
disability to the RO for adjudication.  

In a letter to VA dated in October 2007, the veteran withdrew 
his request for a travel board hearing.  38 C.F.R. 
§ 20.704(e).  Accordingly, the Board will proceed with 
consideration of this appeal based on the evidence of record.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to September 26, 2003, the veteran's degenerative 
disc disease of the thoracic spine was productive of 
symptomatology consistent with favorable ankylosis.

3.  On or after September 26, 2003, the veteran's 
degenerative disc disease of the thoracic spine was not 
productive of forward flexion of the thoracolumbar spine of 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

4.  The veteran's degenerative disc disease of the thoracic 
spine was not productive of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past twelve months.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a 20 
percent evaluation for degenerative disc disease of the 
thoracic spine, and no higher, were met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5242, 5243, 5288, 5291, 
5293 (2002-2007).

2.  On or after September 26, 2003, the criteria for a 20 
percent evaluation for degenerative disc disease of the 
thoracic spine were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5242, 5243 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Letters dated in May 2005 and February 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although these letters were not sent prior 
to the initial adjudication of the veteran's claim, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and 
additional SSOCs were provided to the veteran in July 2005, 
September 2005, March 2006, and February 2007.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The letters 
advised the veteran what information and evidence was needed 
to substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  Further, the letters 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  He was 
specifically advised of the need to submit any evidence in 
his possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. Filed _ U.S.L.W._(March 21, 2008) 
(No.07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded hat no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In May 2005, the RO sent the veteran a letter which requested 
that the veteran provide evidence describing how his 
disability had worsened.  In addition, the veteran was 
questioned about the effect that worsening had on his 
employment and daily life during the course of the May 2003, 
January 2005, and November 2006 VA examinations performed in 
association with his claim.  During his November 2006 VA 
examination, the veteran specifically indicated the impact 
his disability had on his daily life and employment.  The 
Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran during his 
examinations show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for a thoracic spine disability.  As will 
be discussed below, his thoracic spine disability was rated 
under Diagnostic Codes 5291 and 5293, 38 C.F.R. § 4.71a 
before the regulation change in September 26, 2003, and 
Diagnostic Code 5242, 38 C.F.R. § 4.71a after the regulation 
change.  Prior to September 26, 2003, Diagnostic Code 5291 
indicated that disability ratings were determined by whether 
a dorsal spine disability was slight, moderate, or severe.  
Additionally, Diagnostic Code 5293, as does the current 
Diagnostic Code 5243, relied on the number of incapacitating 
episodes during a certain period of time.  See id.  There was 
no mention of a specific measurement or test result that is 
required for a higher rating in either diagnostic code.  As 
such, entitlement to a higher disability rating would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of his thoracic spine 
disability and the effect of that worsening had on his 
employment and daily life.  However, Diagnostic Code 5242 
does refer to a specific measurement or test.  The veteran 
was not provided notice of this as required by Vazquez-
Flores, supra.  The Board concludes, however, that this error 
was not prejudicial.  The RO provided an opportunity to 
undergo the necessary test during the veteran's May 2003, 
January 2005, and November 2006 VA examinations and the 
veteran did so.  Given the nature of the veteran's claim and 
the fact that the RO scheduled him for examinations in 
connection with this claim that the veteran underwent, the 
Board finds that a reasonable person would have known the 
general requirements necessary to establish a higher rating, 
including the importance of the range of motion examination.  
The Board finds that any error in failure to provide Vazquez-
Flores element two notice is not prejudicial for the claim 
for the veteran's service-connected thoracic spine 
disability.  See Sanders, supra.  

As to the third element, a December 2007 letter also notified 
the veteran that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  That letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The December 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  
The Board finds that the December 2007 letter satisfied the 
third element of Vazquez-Flores and also the requirements of 
Dingess/Hartman, 19 Vet. App.  

As to the fourth element, a February 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor or x-rays, 
which could be submitted in support of his claim.  The Board 
finds that the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met for the claim for an 
increased rating on appeal.  The Board, therefore, finds that 
the requirements of Pelegrini II are met and that the VA has 
discharged its duty to notify on the increased ratings for a 
thoracic spine disability.  See Pelegrini II, supra.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in May 2003, January 
2005, and November 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, the 
Board notes the contentions of the veteran's representative 
made in February 2008 that the November 2006 VA examination 
was inadequate because the physician was not an orthopedist.  
However, the Board finds that the November 2006 VA 
examination was adequate.  The Board notes that the November 
2006 VA examiner conducted the necessary tests and addressed 
the necessary provisions of the rating criteria to include 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the 
veteran provided information regarding the impact his 
disability had on his employment and daily life during that 
examination, as discussed above.  As such, the November 2006 
VA examination was adequate.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA 
amended the rating schedule for evaluating disabilities of 
the spine, contained in 38 C.F.R. § 4.71a, which became 
effective on September 26, 2003.  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  However, the Board notes that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to September 26, 2003, neither the RO nor the 
Board could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
June 2004 SOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 26, 2003, Diagnostic Code 5291 provided 
for ratings based on limitation of motion of the dorsal 
spine.  When such limitation of motion is slight, a 0 percent 
rating is warranted.  When limitation of motion is moderate 
or severe, a 20 percent rating is warranted.

Diagnostic Code 5288 provided for a 20 percent rating for 
favorable ankylosis of the dorsal spine or a 30 percent 
rating for unfavorable ankylosis of the dorsal spine.

Under Diagnostic Code 5293 prior to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
disability evaluation was contemplated for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  See Amendment 
to Part 4, Schedule for Rating Disabilities, Effective 
September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 
2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.   "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5242 
(degenerative arthritis of the spine) and the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, the veteran is already 
assigned a 10 percent disability evaluation for his service-
connected thoracic spine disability, and the medical evidence 
of record does not demonstrate that involvement of 2 or more 
major joints or 2 or more minor joint groups.  See 38 C.F.R. 
§ 4.45(f).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic spine prior to 
September 26, 2003.

In considering the evidence of record under Diagnostic Code 
5291, the Board notes that 10 percent is the maximum rating 
under that diagnostic code.  However, the Board finds that 
the preponderance of the evidence showed that the veteran was 
entitled to a 20 percent rating under Diagnostic Code 5288 
because, except for a mere 5 degrees of flexion, the veteran 
had lack of motion of the thoracic spine consistent with 
favorable ankylosis.  (Ankylosis is "[s]tiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint." Stedman's Medical 
Dictionary 93 (26th ed. 1995)).  In this regard, a February 
2003 VA treatment entry indicated that the veteran had 
limited flexion of 0 to 45 degrees.  During the May 2003 VA 
examination, however, the examiner indicated that only T6 to 
T2 allowed for forward bending and the veteran had only 5 
degrees of forward flexion limited primarily due to 
stiffness.  Back bending was 0 degrees and there was non-
mobility with side bending and shoulder twisting.  There was 
also tenderness to light percussion.  Although the veteran's 
range of motion findings were consistent with favorable 
ankylosis, the Board finds it significant that unfavorable 
ankylosis was not indicated.  As such, the Board finds that 
the veteran was entitled to a 20 percent rating, and no 
higher, for his degenerative disc disease of the thoracic 
spine prior to September 26, 2003.  38 C.F.R. § 4.7, 4.71a, 
Diagnostic Code 5288.  



2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracic spine on or after 
September 26, 2003.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the veteran was not 
entitled to a rating in excess of 20 percent disabling on or 
after September 26, 2003.  In this regard, forward flexion of 
the thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine was not shown.  
In this regard, the January 2005 VA examination noted that 
the veteran had flexion of 40 degrees with pain.  Physical 
examination revealed tenderness at the T8-T12 level with some 
spasm and the veteran reported daily lower thoracic region 
pain.  Although the VA examiner indicated that the veteran 
had very little motion in the thoracic spine, the Board finds 
it significant that the veteran had no other motions (besides 
flexion)in the lumbar spine because of pain.  The Board must 
emphasize that the veteran is not service-connected for his 
lumbar spine.  As such, only thoracic spine symptomatology 
can be considered for rating purposes.  

During the November 2006 VA examination, forward flexion was 
0 to 45 degrees with pain with full flexion and lateral 
flexion and rotation was 0 to 20 degrees with pain.  The 
veteran had normal thoracic spine curvature and tenderness to 
touch but no paravertebral muscle spasm or tenderness.  As 
such, the evidence of record did not more nearly approximate 
the criteria for a rating in excess of 20 percent disabling.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's thoracic spine 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with a 20 
percent rating for the entire appeal period, and no higher.  
In this regard, the January 2005 VA examination indicated 
that there were no increased limitations with flare-up or 
repetitive motion.  Although the veteran described chronic 
aching pain in the inner scapular area which was aggravated 
by essentially any activity, the Board finds that these 
complaints are already contemplated in the assigned 20 
percent rating.  Further, the November 2006 examiner noted 
that there were no flare-ups or changes in range of motion 
with repetitive movements.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's thoracic spine.

In considering the evidence of record for the entire appeal 
period under Diagnostic Code 5293 as set forth above, the 
Board finds that the evidence of record does not establish 
entitlement to an increased evaluation for the veteran's 
service-connected thoracic spine.  January 2003 VA x-rays 
indicated that the veteran had degenerative osteoarthritis 
and degenerative disk disease in the mid to upper portion of 
the thoracic spine.  However, there was no showing of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
due to the thoracic spine.  There was no showing that the 
veteran had been prescribed bed rest by a physician.  In 
fact, during the November 2006 VA examination, the veteran 
reported no acute flare-ups or any episodes of incapacitating 
pain.  As such, entitlement to an evaluation in excess of 20 
percent has not been shown at any time during the appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Further, when considering the evidence of record under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 effective September 
26, 2003, the evidence does not establish entitlement to an 
increased evaluation for the veteran's service-connected 
thoracic spine.  Again, there was no showing of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
due to the thoracic spine.  As such, entitlement to an 
evaluation in excess of 20 percent has not been shown under 
38 C.F.R. § 4.71a, Diagnostic Code 5243.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his thoracic spine disability.  The medical 
evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  In fact, during the 
January 2005 VA examination, the veteran was found to be 
continent and potent.  Further, a February 2005 VA MRI of the 
thoracic spine revealed no signs of canal stenosis or cord 
compression.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected thoracic 
spine has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In fact, during the May 2003 VA examination, the 
examiner indicated that the veteran could work as a pastor as 
long as he did not do strenuous lifting or exercise.  
Moreover, the January 2005 VA examiner indicated that the 
veteran only worked twelve days in the last year due to his 
low back, for which the veteran is not service-connected.  
Further, the Board finds it significant that the November 
2006 VA examiner noted that the veteran stopped working in 
August 2005 due to his non-service connected coronary artery 
disease.  As such, the Board concludes that the veteran's 
service-connected thoracic spine disability has not 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected thoracic spine 
rendered him unemployable.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected DDD of the 
thoracic spine under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Entitlement to a 20 percent evaluation, and no higher, for 
degenerative disc disease of the thoracic spine prior to 
September 26, 2003, is granted.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the thoracic spine on or after 
September 26, 2003, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


